Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 32-47 and 54-56 drawn to a pharmaceutical composition or pharmaceutical preparation comprising a peptide of GRG-cysteic acid-RP or having a formula of X1-R-cysteic acid-X) in the reply filed on August 4, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific peptide as compound 1); Species B (i.e., a single and specific composition as compound 1 and sodium chloride); and Species C (i.e., a single and specific dosage form as a liquid) in the reply filed on August 4, 2022, is acknowledged.

Status of Claims
Claims 1-31 were originally filed on February 12, 2020. 
The amendment received on April 4, 2020, canceled claims 1-31; and added claims 32-66.  The amendment received on September 9, 2022, canceled claims 47-53.
Claims 32-46 and 54-66 are currently pending and claims 32-35, 37-39, 44-46, 54-57, and 63-66 are under consideration as claims 36, 40-43, and 58-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 4, 2022.

Priority
The present application is a continuation of U.S. Application No. 16/420,068, filed May 22, 2019, issued as U.S. Patent No. 10,639,347 B2, which is a continuation of U.S. Application No. 15/867,101, filed January 10, 2018, issued as U.S. Patent No. 10,307,460 B2, which is a continuation of U.S. Application No. 14/696,250, filed April 24, 2015, issued as U.S. Patent No. 9,872,886 B2, which is a continuation of U.S. Application No. 12/943,900, filed November 10, 2010, issued as U.S. Patent No. 9,018,352 B2, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/259,748 filed November 10, 2009.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
For claims 32-35, 37-39, 44-45, it is noted that the claimed subject matter is not supported by the ‘748 provisional application.  The ‘748 provisional application does not support a peptide having the formula: X1-RG-cysteic acid-X.  Rather, the ‘748 provisional application only supports when X1 is Val or Gly (See ‘748 specification, pg. 5; claim 11).  Review of the ‘900 non-provisional specification indicates support for the instantly claimed subject matter.  Therefore, the effective filing date of claims 32-35, 37-39, and 44-45 is November 10, 2010.
For claims 57 and 63-66, it is noted that the claimed subject matter is supported by the ‘748 provisional application.  More specifically, a pharmaceutical preparation comprising a solution comprising a peptide comprising GRG-cysteic acid-TP or a pharmaceutically acceptable salt or hydrate thereof (See ‘748 specification, pgs. 3-4).  Therefore, the effective filing date of claims 57 and 63-66 is November 9, 2009.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on June 23, 2020 (2 IDSs); April 12, 2021; and June 15, 2022, are being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: paragraphs [0008], Formula VII; [0009]; [0011]; [0035], Compound 1; [0036], Compound 2; [0047], Formula B to [0049]; [0058], Example 2, Compound 1; and [0099], Compound 3, discusses peptides without an accompanying SEQ ID NO.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence with at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please include a Sequence Listing.  Appropriate correction is required.

Claim Objections
Claim 32 is objected to because of the following informalities: claim 32 recites, “where X and X1 are selected from…”  It is respectfully requested that claim 32 recites, “where X and X1 are independently selected from…” in order to clearly indicate that each variable is selected independent from each other.  Appropriate correction is required.

Claim 32 is objected to because of the following informalities: claim 32 recites, “where X and X1 are selected from: Phe-Val-Ala,…-Phe-Val; or from Arg,…”  It is respectfully requested that claim 32 recites, “where X and X1 are independently selected from: Phe-Val-Ala,…-Phe-Val, Arg, Gly, Cysteic acid, Phe,…salts, D-isomers, L-isomers, and combinations thereof;…” in order to clearly indicate a proper Markush group, i.e., include one Markush group.  Appropriate correction is required.

Claims 32, 34, 46, and 57 are objected to because of the following informalities: claims 32, 34, 46 and 57 recite the amino acid sequence of GRG-cysteic acid-TP-COOH.  Pursuant to MPEP 2422 and 37 CFR 1.821(a), any amino acid sequence with at least 4 defined amino acids in length requires a sequence identifier.  Additionally, please include a Sequence Listing.  Appropriate correction is required.

Claims 33, 56, and 66 are objected to because of the following informalities: claims 33, 56 and 66 recite the structure depicted as compound 1.  However, the structure of the peptide is depicted from the C-terminus to the N-terminus.  In order to be consistent with the common nomenclature of peptides, it is respectfully requested that the structure is depicted from the N-terminus to the C-terminus.  Appropriate correction is required.

Claims 33-35, 37-39, 44-46, 54-56, and 66 are objected to because of the following informalities:  these claims recite in the preamble, “[a] pharmaceutical composition according to claim…”  It is respectfully requested that the preamble of each claim recites, “[t]he pharmaceutical composition according to claim…” in order to properly depend from claim 32.  Appropriate correction is required.

Claim 57 is objected to because of the following informalities: claim 57 reciters, “at least one component selected from:…hexahydrate; basic salt solution (BSS).”  It is respectfully requested that claim 57 recites, “at least one component selected from:…hexahydrate; and basic salt solution (BSS).” in order to be grammatically correct.  See MPEP § 2173.05(h).  Appropriate correction is required.

Claims 63-64 are objected to because of the following informalities:  these claims recite in the preamble, “[a] pharmaceutical preparation according to claim…”  It is respectfully requested that the preamble of each claim recites, “[t]he pharmaceutical preparation according to claim 57…” in order to properly depend from claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 65 is directed to a pharmaceutical composition according to claim 57 where the peptide is linear.  However, claim 57 is directed to a pharmaceutical preparation and not a pharmaceutical composition.  Since instant claim 64 already is directed to where the peptide of the pharmaceutical preparation of claim 57 is linear, it is unclear whether the scope of claim 65 is directed to a pharmaceutical composition comprising the pharmaceutical preparation of claim 57 wherein the peptide is linear, or whether claim 65 is duplicative of claim 64.  Thus, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to the scope of claim 65. 
Please note that the Examiner is interpreting that the scope of claim 65 is identical to that of claim 64 in order to advance prosecution.  

Double Patenting
Applicant is advised that should claim 33 be found allowable, claim 34 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Please note that even though claim 33 is a structural depiction of the amino acid sequence in the C-terminus to N-terminus orientation, the amino acid sequence is identical.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,018,352 B2 (Mackel et al.) (cited in the IDS received on 6/23/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. claims: 

    PNG
    media_image1.png
    55
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    59
    654
    media_image3.png
    Greyscale


(See Mackel claim 1 (corresponds to claim 33), 2 (corresponding to claim 41), and 3 (corresponds to claim 35).  As such, the ‘352 compound and pharmaceutical preparation anticipates instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘352 compound and pharmaceutical preparation also constitutes the peptide as recited in instant claim 57.  ‘352 also claims a method of treatment by administering the compound or peptide (See Mackel claims 4-13, 18-22, and 24).  Since the method of treatment includes treatment of diabetic retinopathy, retinal degeneration, dry macular degeneration, wet macular degeneration, and corneal neovascularization (See Mackel claims 7, 18, and 21-22), the compound or peptide is used for administration to an eye of a subject and must be suitable for topical administration to the eye thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, given that the ‘352 claimed invention encompasses treating eye disorders by administering the compound or peptide in a pharmaceutically acceptable carrier, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the compound or peptide in the dosage form of a liquid or solution given that there are limited number of dosage forms that can be administered to the eye.  Thus, the ‘352 claimed invention renders obvious instant claims 39 and 57.
	For claims 38, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, and with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘352 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘352 specification, col. 15-16, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘352 specification, col. 15-16, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘352 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,872,886 B2 (Mackel et al. (I)) (cited in the IDS received on 6/23/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (I) claims:

    PNG
    media_image4.png
    260
    616
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    636
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    652
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    58
    645
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    255
    622
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    110
    625
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    221
    647
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    53
    641
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    331
    627
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    67
    593
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    215
    644
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    60
    639
    media_image15.png
    Greyscale

(Mackel (I) claim 1 (corresponding to claim 32), 7 (corresponds to claim 38), 9 (corresponds to claim 40), 10 (corresponds to claim 41), 16 (corresponds to claim 47), 18 (corresponds to claim 49), 19 (corresponds to claim 50), 25 (corresponds to claim 56), and 27 (corresponds to claim 58)).  As such, the ‘886 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘886 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘352 claims 2-6, 11-15, and 20-24 further limit the method of use.  Plus, ‘886 claims 8, 17, and 26 are directed to a peptide encompassed by instant claim 32 (i.e., cyclic VRG-cysteic acid-F).  Since the method of treatment includes treatment of diabetic retinopathy, retinal degeneration, dry macular degeneration, wet macular degeneration, and corneal neovascularization and where the peptide is administerd to the subject’s eye (See Mackel (I) claims 2, 4, 11, 13, 20, and 22), the compound or peptide is used for administration to an eye of a subject and must be suitable for topical administration to the eye thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, the peptide can be administered by intravitreal injection (See Mackel (I) claims 3, 12, and 21), an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the peptide in the dosage form of a liquid or solution given that there are limited number of dosage forms that can be administered via intravitreal injection.  Thus, the ‘886 claimed invention renders obvious instant claims 39 and 57.
	For claims 38, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, and with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘886 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘886 specification, col. 15-17, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘886 specification, col. 15-17, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘886 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-28 of U.S. Patent No. 9,896,480 B2 (Mackel et al. (II)) (cited in the IDS received on 6/23/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (II) claims: 

    PNG
    media_image16.png
    374
    653
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    142
    653
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    449
    536
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    57
    642
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    51
    643
    media_image20.png
    Greyscale

(Mackel (II) claim 1, 6 (corresponds to claim 12), 18 (corresponds to claim 32), and 19 (corresponds to claim 33)).  As such, the ‘480 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘480 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘480 claims 2-3, 7-17, and 20-28 further limit the method of use.  Plus, ‘480 claim 6 is directed to a peptide encompassed by instant claim 32 (i.e., cyclic VRG-cysteic acid-F).  Since the method of treatment includes treatment of a disorder of the eye and where the peptide is administered to the subject’s eye (See Mackel (II) claims 3 and 13-14), the compound or peptide is used for administration to an eye of a subject and must be suitable for topical administration to the eye thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, since the peptide can be administered by intravitreal injection (See Mackel (II) claim 15), an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the peptide in the dosage form of a liquid or solution given that there are limited number of dosage forms that can be administered via intravitreal injection.  Thus, the ‘886 claimed invention renders obvious instant claims 39 and 57.
	For claims 38, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, and with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘480 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘480 specification, col. 18-19, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘480 specification, col. 18-19, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘480 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,307,460 B2 (Mackel et al. (III)). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (III) claims:

    PNG
    media_image21.png
    378
    649
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    94
    650
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    207
    647
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    59
    643
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    52
    639
    media_image25.png
    Greyscale

(See Mackel (III) claim 1, 2 (corresponds to claim 32), 3 (corresponds to claim 33), 4 (corresponds to claim 34), and 5 (corresponds to claim 35)).  As such, the ‘460 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘460 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘460 claims 6-10 further limit the method of use.  Since the method of treatment includes treatment of an eye disorder and where the peptide is administered intraocularly or intravitreally (See Mackel (III) claims 6-7 and 9-10), the compound or peptide is used for administration to an eye of a subject and must be suitable for topical administration to the eye thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, the peptide can be administered intraocularly or intravitreally (See Mackel (III) claims 9-10), an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the peptide in the dosage form of a liquid or solution given that there are limited number of dosage forms that can be administered via intravitreal injection.  Thus, the ‘460 claimed invention renders obvious instant claims 39 and 57.
	For claims 38, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, and with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘460 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘460 specification, col. 15-17, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘460 specification, col. 15-17, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘460 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,590,166 B2 (Mackel et al. (IV)). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (IV) claims:

    PNG
    media_image26.png
    365
    644
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    245
    639
    media_image27.png
    Greyscale

(Mackel (IV) claims 1 (corresponds to claim 30), and claim 4 (corresponds to claim 33)).  As such, the ‘166 claimed invention is directed to a method of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘166 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘166 claims 2-3 and 8 further limit the method of use.  ‘166 claims 5-7 are directed to where the peptide is multimeric and is bound to an antitumor substance. 
	For claims 32, 44, 54, and 57, although Mackel (IV) does not expressly claim that the peptide is for administration to an eye of a human or non-human animal subject or suitable for intravitreal injection into the eye, the Examiner would like to remind Applicants that the preambles recite a pharmaceutical composition or a pharmaceutical preparation, and while the use of a descriptive clause, i.e. “for administration…,” or “suitable for intravitreal injection…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Thus, the ‘166 claimed invention anticipates these intended use in instant claims 32, 44, 54, and 57.
	For claims 38-39, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, with respect to where the pharmaceutical composition comprises a liquid as recited in instant claim 39, with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, and with respect to where the pharmaceutical preparation is in the form of a solution as recited in instant claim 57, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘166 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘166 specification, col. 19-20, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57, and thereby constituting where the dosage form of the preparation is a liquid or solution as recited in instant claims 39 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘166 specification, col. 19-20, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘166 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,639,347 B2 (Mackel et al. (V)). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (V) claims:

    PNG
    media_image28.png
    300
    697
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    223
    645
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    71
    637
    media_image30.png
    Greyscale

(Mackel (V) claim 1 (corresponds to claim 32), 2 (corresponds to claim 33), and 3 (corresponds to claim 34).  As such, the ‘347 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘347 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘347 claims 4-16 further limit the method of use.  Since the method of treatment includes treatment of an eye disorder and where the peptide is injected into an eye of the subject (See Mackel (V) claims 1 and 5-7), the compound or peptide is used for administration to an eye of a subject and is suitable for intravitreal administration thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, the peptide can be administered as a liquid (See Mackel (V) claim 8) thereby constituting where the peptide is in the form of a solution.  Thus, ‘347 claimed invention also anticipates instant claims 39 and 57.
	For claims 38, 46, and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, and with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘347 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘347 specification, col. 15-16, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that the compound or peptide is administered as an effective amount of 0.01 mg/ml in Formulations I to X (See ‘347 specification, col. 15-16, formulations I-X) thereby constituting an effective amount of the peptide as recited in instant claim 46.  Therefore, the ‘347 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 20 of copending Application No. 17/193,832 (Karageozian et al., US Publication No. 2021/0275624 A1) in view of Maximilien, JS, “Sodium Chloride”, available online at chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://file.wuxuwang.com/hpe/HPE6/HPE6_273.pdf, 4 pages (February 2009), and Hejazi, B., “Pharmaceutical Excipients and Their Suggested Quantity”, Pharmaguideline, available online at www.pharmaguideline.com/2013/02/pharmaceutical-excipients-and-their.html, 2 pages (first available 2008).  Karageozian et al. claims:

    PNG
    media_image31.png
    114
    634
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    72
    597
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    76
    610
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    120
    618
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    59
    622
    media_image35.png
    Greyscale

(See Karageozian claims 1 and 14-16).  As such, the ‘624 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘624 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘624 claims 2-13 and 20 further limit the method of use.  
For claims 32, 44, 54, and 57, although Karageozian et al. does not expressly claim that the peptide is for administration to an eye of a human or non-human animal subject or suitable for intravitreal injection into the eye, the Examiner would like to remind Applicants that the preambles recite a pharmaceutical composition or a pharmaceutical preparation, and while the use of a descriptive clause, i.e. “for administration…,” or “suitable for intravitreal injection…," when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Thus, the ‘624 claimed invention anticipates these intended use in instant claims 32, 44, 54, and 57.
	For claims 39, 46, and 57, with respect to where the pharmaceutical composition comprises a liquid as recited in instant claim 39, with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, and with respect to where the pharmaceutical preparation is in the form of a solution as recited in instant claim 57, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘624 specification teaches possible dosage forms of the peptide include liquids and solutions (See ‘624 specification, paragraph [0028]) thereby constituting where peptide is in the form of a liquid or solution as recited in instant claims 39 and 57; teaches that the concentration of risuteganib (RSG) utilized in vitro assays is 0.4 mM and doses of 1.0 mg/kg and 5.0 mg/kg were administered in a dog heart failure model (See ‘624 specification, paragraph [0041]-[0043], [0073]) thereby suggesting to an ordinary skilled artisan to optimize the concentration of RSG for treatment purposes and thereby suggesting the concentration of the peptide as recited in instant claim 46.
	For claims 38 and 57, with respect to where the pharmaceutically acceptable carrier is water and/or BSS, the ‘624 claimed invention does not claim that the peptide is administered in combination with a pharmaceutically acceptable excipient such as water and/or BSS.  As discussed supra, the ‘624 claimed invention is directed to a method of treatment by administering the peptide to a subject.  Moreover, as discussed supra, the ‘624 specification demonstrates that the peptide can be administered as a solution or liquid for such treatment.  However, ‘624 does not specify the excipients/carriers that can be used to form a solution or liquid in combination with the peptide. 
	Maximilien teaches that NaCl is widely used in a variety of parenteral and nonparenteral pharmaceutical formulations where the primary use is to produce isotonic solutions (See Maximilien article, pg. 1, col. 1, 1st paragraph in section 7).  Hejazi teaches a number of common excipients used in pharmaceutical preparations including purified water as a solvent (See Hejazi article, pg. 1).  As such, NaCl and water are both well-known excipients that an ordinary skilled artisan would routinely use to formulate a peptide drug into a liquid or solution in order to be administered to a subject. 
Therefore, the ‘624 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 and 20-22 of copending Application No. 17/061,161 (Karageozian et al. (I), US Publication No. 2021/0085749 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Karageozian et al. (I) claims:

    PNG
    media_image36.png
    126
    637
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    65
    636
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    165
    548
    media_image38.png
    Greyscale


(See Karageozian et al. (I) claims 14 and 17-18).  As such, the ‘749 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘749 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘749 claims 15-16 and 20-22 further limit the method of use.  Since the method of treatment includes treatment of an eye disorder and where the peptide is administered by intravitreal injection (See Karageozian et al. (I) claims 14-16 and 21-22), the compound or peptide is used for administration to an eye of a subject and is suitable for intravitreal administration thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, the peptide is administered by intravitreal injection as a solution (See Karageozian et al. (I) claim 22). Thus, the ‘749 claimed invention anticipates instant claims 39 and 57. Furthermore, for claim 46, Karageozian et al. (I) claims where a dose of 1 mg of the compound is administered intravitreally or in a solution containing 1.0 mg of the compound per 50 µl intraviterally (See Karageozian et al. (I) claims 21-22) thereby equating to 20 mg/ml and thereby constituting a specific concentration within the claimed range.  Thus, the ‘749 claimed invention anticipates instant claim 46.
	For claims 38 and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘749 specification teaches that the compound was administered via intravitreal injection in balanced salt solution (BSS) (i.e., necessarily contains water) (See ‘749 specification, paragraph [0026]) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57.  Therefore, the ‘749 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-14 and 16-25 of copending Application No. 16/938,758 (Karageozian et al. (II), US Publication No. 2022/0031800 A1) in view of Maximilien, JS, “Sodium Chloride”, available online at chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://file.wuxuwang.com/hpe/HPE6/HPE6_273.pdf, 4 pages (February 2009), and Hejazi, B., “Pharmaceutical Excipients and Their Suggested Quantity”, Pharmaguideline, available online at www.pharmaguideline.com/2013/02/pharmaceutical-excipients-and-their.html, 2 pages (first available 2008). Karageozian et al. (II) claims:

    PNG
    media_image39.png
    268
    644
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    51
    642
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    89
    644
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    82
    639
    media_image42.png
    Greyscale


    PNG
    media_image43.png
    54
    643
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    186
    627
    media_image44.png
    Greyscale

(Karageozian (II) claims 1, 9-10, 21, and 24-25).  As such, the ‘800 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘800 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘800 claims 7, 11-14, 16-17, and 23 further limit the method of use.  ‘800 also claims different salt forms of the peptide (See Karageozian (II) claims 18-22).   Since the method of treatment includes treatment of an eye disorder and where the peptide is administered intraviterally (See Karageozian et al. (II) claims 1 and 7), the compound or peptide is used for administration to an eye of a subject and is suitable for intravitreal administration thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, since the peptide is administered intraviterally (See Karageozian et al. (II) claim 7), n ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the peptide in the dosage form of a liquid or solution given that there are limited number of dosage forms that can be administered via intravitreal injection.  Thus, the ‘886 claimed invention renders obvious instant claims 39 and 57. 
	For claim 46, with respect to where the peptide is present in a concentration of at least 0.01 mg/ml as recited in instant claim 46, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘800 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘460 specification, col. 15-17, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57; and teaches that risuteganib is administered as an effective amount of 1.0 mg/50 µl (i.e., 20 mg/ml), 10 µg/1 µl (i.e., 10 mg/ml), or 1 mg/ml (See ‘800 specification, paragraphs [0077], [00161], [00173]) thereby constituting an effective amount of the peptide as recited in instant claim 46.  
	For claims 38 and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl, the ‘800 claimed invention does not claim that the peptide is administered in combination with a pharmaceutically acceptable excipient such as water and/or NaCl.  As discussed supra, the ‘800 claimed invention is directed to a method of treatment by administering the peptide to a subject.  Moreover, as discussed supra, the ‘800 specification demonstrates that the peptide can be administered as a solution or liquid for such treatment in isotonic saline (See ‘800 specification, paragraph [0077]).  However, ‘800 does not specify that water and/or NaCl is used as excipients/carriers to form a solution or liquid in combination with the peptide. 
	Maximilien teaches that NaCl is widely used in a variety of parenteral and nonparenteral pharmaceutical formulations where the primary use is to produce isotonic solutions (See Maximilien article, pg. 1, col. 1, 1st paragraph in section 7).  Hejazi teaches a number of common excipients used in pharmaceutical preparations including purified water as a solvent (See Hejazi article, pg. 1).  As such, NaCl and water are both well-known excipients that an ordinary skilled artisan would routinely use to formulate a peptide drug into a liquid or solution in order to be administered to a subject. 
Therefore, the ‘800 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of copending Application No. 16/854,818 (Karageozian et al. (III), US Publication No. 2020/0345805 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Karageozian et al. (III) claims:

    PNG
    media_image45.png
    79
    636
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    35
    619
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    49
    644
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    79
    641
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    159
    638
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    252
    378
    media_image50.png
    Greyscale

(Karageozian (III) claims 1, 3-4, 11-12).  Note: ‘805 claims 13-23 are similar to depicted claim 12 above.  Also note that the structure of risuteganib is the amino acid sequence of GRG-cysteic acid-TP.  As such, the ‘805 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘805 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘805 claims 2, 5-10, and 24 further limit the method of use.  Since the method of treatment includes treatment of an eye disorder and where the peptide is administered topically to an eye of the subject (See Karageozian (III) claims 1, 10, and 24), the compound or peptide is used for administration to an eye of a subject thereby anticipating instant claims 32 and 57.  Moreover, the peptide is administered topically to an eye of a subject with specific compositions comprising risuteganib, water, NaCl, and additional excipients (See Karageozian (III) claims 1, 10, and 12-24) thereby constituting where the peptide is combined with one or more pharmaceutically acceptable carriers including water and NaCl as recited in instant claims 38 and 57, constituting where the peptide is in the form of a solution and is a liquid as recited in instant claims 39 and 57, and constituting where the peptide is suitable for intravitreal administration thereby anticipating instant claims 44 and 54.  Furthermore, for claim 46, Karageozian (III) claims where the peptide is present in an amount of 0.05 to 5.0 wt% (See Karageozian (III) claims 4 and 11).  Thus, an ordinary skilled artisan would be motivated to optimize the concentration of the peptide thereby rendering obvious instant claim 46.  Therefore, the ‘805 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 32-35, 37-39, 44-46, 54-57, and 63-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-41 and 43-47 of copending Application No. 16/750,742 (Mackel et al. (VI), US Publication No. 2021/0002328 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Mackel et al. (VI) claims:

    PNG
    media_image51.png
    423
    648
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    174
    640
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    34
    604
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    135
    365
    media_image54.png
    Greyscale

(See Mackel (VI) claim 32, 37-38, and 41).  As such, the ‘328 claimed invention is directed to methods of using the instant pharmaceutical composition and/or pharmaceutical preparation thereby anticipating instant claims 32-35, 37, 45, 55-56, and 63-66.  The ‘328 administered peptide also constitutes the peptide as recited in instant claim 57.  ‘328 claims 33-36, 39-40, and 43-47 further limit the method of use.  Since the method of treatment includes treatment of an eye disorder and where the peptide is administered by intravitreal injection (See Mackel (VI) claims 32, 36, 39-40, and 43-44), the compound or peptide is used for administration to an eye of a subject and is suitable for intravitreal administration thereby anticipating instant claims 32, 44, 54, and 57.  Moreover, the peptide is administered by intravitreal injection of a solution that contains the peptide (See Mackel (VI) claim 44) thereby constituting where the peptide is in the form of a solution and is a liquid.  Thus, ‘328 claimed invention also anticipates instant claims 39 and 57.  Furthermore, for claim 46, Mackel (VI) claims where the intravitreal injection delivers 2.5 mg of the peptide (See Mackel (VI) claim 47).  Thus, an ordinary skilled artisan would be motivated to utilize a concentration of the peptide of at least 0.01 mg/ml with a reasonable expectation of success since the ‘328 claimed amount lies within the instantly claimed range thereby rendering obvious instant claim 46.
	For claims 38 and 57, with respect to where the pharmaceutically acceptable carrier is water and/or NaCl as recited in instant claims 38 and 57, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘328 specification teaches that the pharmaceutically acceptable carrier includes water and NaCl (See ‘328 specification, col. 15-16, formulations I-X) thereby constituting where the carrier comprises water and NaCl as recited in instant claims 38 and 57.  Therefore, the ‘328 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654